CONFESSION OF ERROR

PER CURIAM.
As the State properly concedes, the trial court erred by adjudicating the defendant, Timothy Leroy Cooper, guilty of both robbery with a firearm, section 812.13(2)(b), Florida Statutes (1995), and unlawful possession of a firearm while engaged in a criminal offense, section 790.07(2), Florida Statutes (1995). Cleveland v. State, 587 So.2d 1145 (Fla.1991) (“[W]hen a robbery conviction is enhanced because of the use of a firearm in committing the robbery, the single act involving the use of the same firearm in the commission of the same robbery cannot form the basis of a separate conviction and sentence for the use of a firearm while committing a felony under section 790.07(2).”). Accordingly, the defendant’s conviction and sentence for unlawful possession of a firearm while engaged in a criminal offense is vacated and this cause is remanded for resentencing.